Citation Nr: 1215376	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-20 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection of a respiratory disorder.

2.  Entitlement to a higher initial disability evaluation for posttraumatic stress disorder (PTSD), rated 50 percent disabling, prior to December 13, 2009.

3.  Entitlement to a higher initial disability evaluation for PTSD, rated 70 percent disabling, since December 14, 2009.

4.  Entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran served on activity duty for training (ACDUTRA) from January 23, 1989, to June 22, 1989 and on active duty from November 1990 to May 1991, to include service in the Southwest Asia Theater of Operations from December 30, 1990, to April 9, 1991, and his decorations include the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2007 and June 2008 decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Boston, Massachusetts.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ), in August 2011, and the transcript is of record.  

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Asthma had its onset in service.  

2.  Since April 3, 2007, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; near- continuous depression affecting his ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

3.  Since April 3, 2007, the Veteran's PTSD was not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  Service connection for asthma is warranted.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  Prior to December 13, 2009, the criteria for an initial 70 disability evaluation, and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).

3.  Since December 14, 2009, the criteria for a disability evaluation in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the service connection claim, a complete grant of the benefits sought on appeal, and to this extent no discussion of VA's duty to notify and assist is necessary.

With respect to the PTSD claim, the Veteran's claim was for service connection, which was granted, and he now appeals the rating that was assigned.  Since his initiating claim was granted, no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also finds that all necessary development of evidence has been completed.  VA has obtained the Veteran's service, VA and private treatment records, and he has not indicated there are any additional records VA should seek to obtain on his behalf.  Further, the Veteran has been provided an appropriate VA examinations and his hearing request has been honored.  As the Board has no notice of any additional relevant evidence not of record and since VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim, VA need provide no further assistance with the development of evidence.

The Board acknowledges that, although provided a December 2009 VA examination, the Veteran provided at least arguable testimony at the August 2011 hearing that his PSTD may have worsened since this time.  See Board Hearing Trans., Aug. 17, 2011, p. 19.  Generally, VA is required to afford a contemporaneous VA examination to assess the current nature, extent, and severity of a service-connected disability, when a competent assertion is made that the condition has worsened since the last examination.  See 38 U.S.C.A. § 5103A; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  However, in the present matter, the medical and lay evidence of record, to include the Veteran's own statements and testimony, confirms that he maintains relationships with his wife, children and some friends.  Accordingly, assuming arguendo that his condition has worsened since the December 2009 VA examination, the evidence of record affirmatively shows that he cannot satisfy the 100 percent schedular criteria that contemplate total social and occupational impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  What is more, the Board finds that the evidence presently of records is sufficient to properly evaluate the current nature, extent and severity of the Veteran's PTSD and any additional examination would serve no useful purpose or result in any additional benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case, as such adherence would result in unnecessarily imposing additional burdens on VA with no benefit to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit to the veteran are to be avoided).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing to (I) fully explain the issues and (II) suggest the submission of evidence that may have been overlooked.  At the August 2011 Board hearing, the VLJ posed relevant questions, discussed the evidence of record and sought to identify pertinent evidence that was not of record.  In so doing, the VLJ informed the Veteran and his representative of the issues on appeal, the basis of the prior determinations and the elements of the claims that were lacking.  A review of the record also reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony, oral presentation and questions posed, which focused on the evidence and elements necessary to substantiate the claim.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.  

Service Connection Claim

The Veteran presently seeks service connection for a respiratory disability, maintaining respiratory symptoms had their onset in service, have persisted since separation and are related to his currently diagnosed asthma.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The competent evidence of record confirms the Veteran has a current diagnosis of asthma.  See VA Examination Rpts. Dec. 14, 2009 and Jun. 13, 2007.  Having demonstrated a current disability, the determinative issue is whether any current asthma diagnosis is related to service.  

The Veteran has provided a competent account of respiratory symptomatology, to include in-service onset and continuity of relevant symptoms since separation.  See Jandreau, 492 F.3d at 1372; see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  The Board acknowledges that the Veteran's service treatment record is negative for any in-service asthma/respiratory symptoms and/or treatment; however, he has provided a consistent account of respiratory symptomatology.  Further, the medical evidence of record, to include a September 2007 private respiratory treatment record and respiratory medication records tend to corroborate his account.  The Veteran's spouse also provided sworn testimony before the Board, in August 2011, which was generally consistent with his account.  These factors together serve to render the Veteran's statements on these matters competent, credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d 1331, 1335 (Fed. Cir. 2008); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence).

The September 2011 statement of the Veteran's treating VA physician has been associated with the claims folder.  The VA examiner confirms that the Veteran's respiratory symptoms are managed with prescription asthma medications (i.e., an albuterol inhaler) and details his account of respiratory related symptomatology.  Then, the VA physician opines that it is highly likely that the Veteran's condition had its onset in-service, to include a possibly being related to his service in the Southwest Theater of Operations.  

Thus, the only medical opinion addressing the onset or etiology of the Veteran's asthma supports his claim.  Although the VA physician's September 2011 statement does not explicitly diagnose asthma, the physician's opinion and report of asthma medications to manage the relevant symptoms logically confirm the diagnosis.  In any event, the Board finds that this positive medical opinion is of significant probative value, given it was based on relevant medical evidence, the Veteran's competent and credible account of respiratory symptomatology and the physician's overall familiarity in treating the condition and medical expertise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); see also Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

In sum, resolving all reasonable doubt in the Veteran's favor, the evidence of record sufficiently establishes that diagnosed asthma likely had its onset in service.  Thus, service connection is warranted for asthma.  

Higher Rating Claim 

By way of background, the August 2007 rating decision granted the Veteran service connection for PTSD, assigning an initial evaluation of 50 percent, effective April 3, 2007.  The Veteran filed a notice of disagreement (NOD) with respect to the assigned evaluation and perfected appellate review of the matter.  Prior to any appellate review, the RO granted a 70 percent disability evaluation, effective December 14, 2009.  The Board will not review the Veteran's initial increased PTSD disability evaluation claim.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a Diagnostic Code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2009).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

At a June 2007 VA examination, the Veteran detailed psychiatric symptoms, to include depression, nightmares and crying spells.  The examiner also noted his attempts to self-medicate with alcohol and his episodes of psychically and verbally abusive behavior, resulting in his resignation as a police officer.  While reporting a positive relationship with his children, wife and siblings, the Veteran endorsed a strained relationship with his father and having limited friendships.  On mental status examination, the examiner anxiety, sleep impairment, daily nightmares, hypervigilance and depression were noted as manifestations of the psychiatric condition.  Additionally, the examiner related intrusive thoughts, avoidance behaviors, self-isolation and memory and concentration impairments to the Veteran's psychiatric condition.  The Veteran's Global Assessment of Functioning (GAF) score was 50.  

A February 2008 statement from the Veteran's treating VA psychiatrist and psychologist reports the Veteran's psychiatric symptoms as including recurrent and intrusive thoughts, nightmares, impaired sleeping and avoidance behaviors.  Psychiatric manifestations such as detached familial relationships, outbursts of anger, hypervigilance and exaggerated startle response were also stated as related to the Veteran's PTSD.  The VA medical professionals also state that on the job aggressive behavior, altercations and accidental weapon discharges were triggered by the Veteran's psychiatric symptomatology.  The VA psychiatrist and psychologist further opined that the Veteran was precluded from returning to his chosen profession (i.e., a police officer) because of his psychiatric condition.  

The Veteran underwent private psychiatric examinations in July 2008, August 2008 and September 2008 that extensively detailed the impact irritability and outbursts of anger had on his employment, to include physically assaultive behavior.  The reports also indicate psychiatric findings, which include superficial emotional connections, a depressed affect and a history of suicidal ideation.  Additionally, the Veteran continued to endorse frequent panic attacks, combat related nightmares, sleep impairment and a need pace at night.  Ultimately, the private psychiatrist opined that the Veteran's psychiatric symptomatology would prevent him from returning to his employment as a police officer.  The Veteran's GAF score was 55, at the July 2008 examination, and 50, at the September 2008 examination.

At a December 2009 VA examination, the Veteran continued to endorse previously noted psychiatric symptoms, but also revealed that his relationship with his spouse and children was deteriorating because of psychiatric symptoms.  The examiner also noted self-isolative behavior, decreased interest in previously enjoyable activities and a limited ability to maintain friendships as symptoms associated with the Veteran's psychiatric condition.  Mental status examination revealed a depressed affect and mood, decreased motivation, intrusive thoughts, and impaired impulse control, with evidence of unprovoked irritability and period of violence.  The examiner also reported evidence of impaired judgment and mild memory impairment related to the Veteran's psychiatric condition.  The Veteran's GAF score was 48.  

Based on the evidence of record, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 70 percent disability evaluation, and no more.  

Initially, the Board finds that the August 2011 sworn Board testimony of the Veteran and his spouse is competent and credible, with respect to the Veteran's psychiatric symptomatology, to include passive suicidal ideation.  See Board Hearing Trans., Aug. 17, 2011, p. 17; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  What is more, the Veteran's impaired impulse control, unprovoked irritability and assaultive behavior (verbal and physical) are extensively detailed in the February 2008 statement of the Veteran's treating VA psychiatrist and psychologist.  Private psychiatric examination reports, respectively dated in July 2008, August 2008 and September 2008, also document the Veteran's need to pace his home at night (i.e., ritualistic behavior), sleep impairment and episodic panic attacks.  The medical evidence of record also reflects the Veteran's near continuous depression, difficulties adapting to stressful circumstances and limited friendships, as documented in the June 2007 and December 2009 VA examinations.  Moreover, the competent medical evidence of record consistently indicates that psychiatric symptoms severely, if not totally, impair the Veteran's ability to maintain his chosen employment (i.e., a police officer).  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology most closely approximates a 70 percent disability rating.

Nonetheless, the preponderance of the evidence shows that the Veteran is not entitled to a 100 percent disability rating.  The evidence of record confirms the Veteran has not demonstrated gross impairment in his thought process or communication.  While there is evidence of violent and assaultive behaviors, and passive suicidal ideation, the Board finds that the severity of these symptoms is contemplated in the 70 percent disability evaluation and is not accurately correlated with a finding that he is a persistent threat to himself or others or of grossly inappropriate behavior(s).  Further, the evidence shows that the Veteran has not demonstrated an intermittent inability to perform activities of daily living, persistent delusion or hallucinations, or memory loss for names of close relative or his own name.  Without question there is evidence of severe, if not total, occupational impairment, however, there is no evidence of total social impairment, as the Veteran maintains, albeit strained, relationships with his family and friends.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 100 percent schedular disability evaluation.  

In sum, the Board finds that the Veteran's psychiatric symptomatology, for the entire period under review, is most closely approximate a 70 percent disability evaluation, and no more.  Accordingly, prior to December 13, 2009, a 70 percent disability evaluation, and no more, is granted for service-connected PTSD.  However, since December 14, 2009, a disability evaluation in excess of 70 percent is denied.  

Additionally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's PTSD disability.  There is evidence that the Veteran's PTSD is productive of occupational and social impairments, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

Service connection for asthma is granted.  

Prior to December 13, 2009, an initial rating of 70 percent, and no more, is granted for PTSD, subject to the law and regulations governing the payment of monetary benefits.

A disability evaluation in excess of 70 percent is denied for PTSD, since December 14, 2009.  


REMAND

The Veteran presently seeks entitlement to a TDIU.  The competent evidence of record indicates that he ceased full-time employment in June 2009 and has met the schedular criteria for TDIU consideration since this time.  See 38 C.F.R. § 4.16(a) (2011); see also Veteran's Application for Increased Compensation Based on Unemployability (VA Form 21-8940), Jun. 27, 2009.  Nonetheless, in this decision, the Board grants service connection for asthma and at the time of the relevant VA examinations this condition was not considered in providing the employability opinion.  Given this deficiency, the Board concludes that the VA examinations of record do not adequately address the matter of the Veteran's employability, based on all service-connected disabilities.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); see also Buie v. Shinseki, 24 Vet. App. 242 (2011).  Accordingly, the Board finds that the VA examination opinions do not presently provide a basis to properly evaluate the Veteran's TDIU claim and the matter must be remanded for an additional employability opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In addition, the record suggests the Veteran receives regular treatment for his service connected disabilities.  However, VA treatment records dated since May 2007 have not been associated with the claims folder.  Additionally, aside from private treatment records submitted by the Veteran, the record does not reflect sufficient attempts to obtain sufficiently identified private treatment record or records generated in connection with his claim for accidental disability retirement benefits from his employer.  VA is obligated to attempt to obtain and consider these records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  For this reason as well, the Board has no discretion and must remand this appeal to attempt to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of his acquired psychiatric, asthma, hearing loss and tinnitus symptomatology, to include with respect to employability.  He should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should contact the Veteran, to ascertain any private physician(s) and facility(ies) where he received any treatment and hospitalization for acquired psychiatric, asthma/respiratory, hearing loss and tinnitus conditions, since April 2007, to include M. Cutler, M.D. and R. Rice, M.D., and for a his accidental disability retirement claim.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.  

3.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's respective acquired psychiatric, asthma/respiratory, hearing loss and tinnitus conditions, dated since May 2007.  This must specifically include any records of his treatment at the Springfield and North Hampton, Massachusetts, VA Medical Centers, as well as from the Springfield Vet Center.  All development efforts and any negative response(s) should be associated with the claims file, to include notation that no additional records are available on the Virtual VA system.   

4.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO schedule the Veteran for an appropriate VA examination related to his TDIU claim.  The claims folder should be made available to, and reviewed by the examiner, with such review noted in the provided examination report.  The examiner should record the full history of the Veteran's respectively service-connected disabilities, including the Veteran's account of symptomatology.  

The examiner should specifically state whether it is at least as likely as not that, without taking into account his age, service-connected psychiatric disability alone precludes the Veteran from obtaining or maintaining any gainful employment (consistent with his education and occupational experience).  

Then, the examiner should state whether it is at least as likely as not that, without taking into account his age, the aggregate of the Veteran's service-connected disabilities preclude him from obtaining or maintaining any gainful employment (consistent with his education and occupational experience).  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's account of symptomatology; (II) June 2007 and December 2009 VA examination reports; (III) the February 2008 statement of the Veteran's respective VA mental health care providers; (IV) July 2008 and December 2008 private psychiatric evaluations; (V) a January 2009 statement from private physician M. Cutler, M.D.; and any other medical evidence deemed pertinent.

All provided opinions should be supported by a clearly stated rationale.  All necessary test and/or studies should be conducted and reported in detail in the provided examination report.  

All findings and conclusions should be set forth in a legible report.

6.  Then, readjudicate the present appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


